 Case 1:18-cr-00204-NGG-VMS Document 993 Filed 01/12/21 Page 1 of 1 PageID #: 18755
                       ROTHMAN, SCHNEIDER, SOLOWAY & STERN, LLP
                                                Attorneys at Law
                                         I 00 Lafayette Street, Suite 50 I
                                              Ne w York. NY 10013




     FRANKLIN A. ROTHMAN                                                           Tel: (212) 571-5500
     JEREMY SCHNEIDER                                                              Fax: (212) 571-5507
     ROBERT A. SOLOWAY
     DAVID STERN


     RACHE L PERILLO


                                                                             January 11, 2021

     Honorable Nicholas G. Garaufis
     United States District Courthouse
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, NY 11201

                                     United States v. Nancy Salzman
                                     18 Cr. 204 (NGG)


     Dear Judge Garaufis,
             I am the attorney for Nancy Salzman on the above matter. I write seeking a modification
     of her bail conditions allowing her to sell one of the eight properties encumbered as part of the
     bail package securing her release. With the sale of this property Ms. Salzman will be able to
     continue to support herself and to cover the costs of travel and taking care of her elderly parents.
     This property is an empty lot located at Male Road, Clifton Park, New York for which Ms.
     Salzman has a potential buyer, and she will sell the land in January should Your Honor agree to
     the requested bail modification.

            During her time on release Ms. Salzman has been a model releasec and has complied
     with each and every condition of her release.

              We have conferred with AUSA Tanya Hajjar and Ms. Salzman's pre-trial officer, Bianca
      Carter, neither of whom object to this request.


                 If you have any questions regarding this application please contact my office.


APPLICATION GRANTED.                                                         Respectfully submitted,



                                                                             D~~~
SO-ORDERED.
/s/ Nicholas G. Garaufis, U.S.D.J.
Hon. Nicholas G. Garaufis
Date: January 11, 2021
